Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Parrish on 9/15/2021.

The application has been amended as follows: 

2. (Currently Amended) The jet engine of claim 1, wherein the partition is in [[the]] a form of at least two mating, apertured, flame walls of the combustion chamber, the at least two mating, apertured flame walls forming a seal closing the ramjet air path by abutment against one another with apertures of a first flame wall of the at least two mating, aperture flame walls being misaligned with apertures of a second flame wall of the at least two mating, aperture flame walls. 

4. (Currently Amended) The jet engine of claim 3, wherein the is mounted between the first flame wall and a casing of the jet engine, the 

5. (Currently Amended) The jet engine of claim 2, wherein each of the at least two mating, apertured flame walls is with a revolution shape 

6. (Currently Amended) The jet engine of claim 5, wherein the surface [[of]] with the revolution shape is a conical shape.  

8. (Currently Amended) The jet engine of claim 1, wherein the actuator is biased by a pressure of fuel via the fuel inlet to maintain the partition open in [[the]] an absence of the of the oxidizer via the oxidizer inlet.  

12. (Currently Amended) The jet engine of claim 1, wherein one of the piston and the cylinder is fixed relative to a casing of the jet engine, and the other one of the piston and the cylinder is fixed to a slidable wall wall 

13. (Currently Amended) A method of operating a jet engine, comprising: 
providing a ramjet air path extending from an intake, into a combustion chamber, and out an exhaust nozzle; 
providing a fuel inlet leading into the combustion chamber; providing an oxidizer inlet leading into the combustion chamber; 
providing a partition being operable to selectively close the ramjet air path upstream of the combustion chamber to allow operation of the jet engine in a rocket mode, and to selectively open the ramjet air path to allow operation of the jet engine in a ramjet mode; 

a cylinder housing a piston head in a sealed, slidable engagement, the piston head being connected to a piston rod, the piston rod extending outside the cylinder; 
an oxidizer line leading to one side of the piston head, and extending out the cylinder to the oxidizer inlet; and 
a fuel line leading to the other side of the piston head, and extending out of the cylinder, to the fuel inlet, with one of the fuel line and the oxidizer line extending across the piston head and inside the piston rod;  
operating the jet engine in the ramjet mode by supplying fuel through the fuel inlet and maintaining the partition open; and 
operating the jet engine in the rocket mode by supplying the fuel through the fuel inlet and the oxidizer through the oxidizer inlet and maintaining the partition closed, 
wherein 

15. (Currently Amended) The method of operating a jet engine of claim 13, further comprising: 
operating the jet engine in the rocket mode, including supplying the fuel through the fuel inlet, supplying the oxidizer through the oxidizer inlet, and maintaining the partition closed, 
wherein also occurs prior to operating the jet engine in the ramjet mode.  


Reasons for Allowance
Claims 1-6, 8, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Africano (US 2883829 as referenced in OA dated 2/10/2021) and Lindman (US 3279187 as referenced in OA dated 2/10/2021).  
Africano teaches a jet engine with a linear actuator, the jet engine being operable in both a ramjet and rocket mode.  Lindman teaches a jet engine that is operable in both a ramjet and rocket mode and using the rocket mode after the ramjet mode.
Regarding claim 1 and 13, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim, a jet engine that is operable in a ramjet and rocket mode, the jet engine comprising a linear actuator with one of a fuel line and oxidizer line extending across a piston head of the linear actuator and inside a piston rod of the linear actuator.
Regarding claims 2-6, 8, 11, 12, 14, 15, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741